Date: February 20, 2012 Contact: William W. Traynham, Chief Financial Officer 434-773-2242 traynhamw@amnb.com Traded: NASDAQ Global Select Market Symbol: AMNB AMERICAN NATIONAL BANKSHARES INC. ANNOUNCES FIRST QUARTER 2 Danville, VA American National Bankshares Inc. (NASDAQ:AMNB), parent company of American National Bank and Trust Company, announcedits Board of Directors has declared a quarterly cash dividend of $0.23 per common share, payable March22 , 2013, to shareholders of record March 8, 2013. American National Bankshares Inc. considers the payment of appropriate dividends a vital part of its capital planning and management program. The Company adheres to adividend policy based on a review of earnings, growth, capital and such other factors that the Board of Directors considers relevant to the dividend decision process. About American National American National Bankshares Inc. is a multi-state bank holding company with total assets of approximately $1.3 billion. Headquartered in Danville, Virginia, American National is the parent company of American National Bank and Trust Company. American National Bank is a community bank serving southern and central Virginia and north central North Carolina with 25 banking offices and two loan production offices. American National Bank and Trust Company also manages an additional $541 million of trust, investment and brokerage assets in its Trust and Investment Services Division. Additional information about the company and the bank is available on the bank's website at www.amnb.com. Shares of American National are traded on the NASDAQ Global Select Market under the symbol "AMNB."
